Title: From Alexander Hamilton to Nehemiah Hubbard, 3 May 1792
From: Hamilton, Alexander
To: Hubbard, Nehemiah



Sir
Philadelphia May 3d. 1792

I heared with much regret, though under the appearances which must have struck you, not with much surprize, of your determination to decline the appointment of Superintendant of the Manufacturing Society. This institution has presented itself to my mind as of such real public importance, that I feel myself much interested in its success; and I acknowlege that I continue to entertain a conviction of the practicability of insuring that success by judicious management. To this end a fit person as Superintendant is undoubtedly an essential mean. And my repeated reflections have proved to me that it is far from easy to find a choice of proper characters. Hence I feel a peculiar anxiety that you should reconsider your resolution and still consent to undertake the business.
Those characters in the Direction who were too much invelopped in Speculation to pay proper attention to the trust will henceforth be out of the Question and I entertain no doubt that the next Election will supply their places in a manner which will inspire confidence. I am also persuaded that the Superintendant, if a competent and trust worthy person, will be cloathed with such a portion of discretionary authority as will enable him to fulfil the objects of the Society. To this I may add, that subordinate characters, to be placed at the head of the several branches (I mean of the Cotton Manufactory) of whose competency there is satisfactory evidence are actually engaged, and that a considerable progress has been made in preparation.
The Society meet on the 15th. instant. It is my intention to meet them—and I feel a confidence that I shall be able to give such a direction to their measures as will recover the ground that has been lost by delay & indecision. If I can by that time announce that you are willing to serve the Company, it will give me particular satisfaction.
I will however observe that in such case it is of moment you should be able to enter promptly on the business. The spot must be fixed upon and the buildings commenced. Let me, I pray you, previous to that time hear from you on the subject.
I am aware that the Step proposed to you is of consequence. I will only add that if the event shall not answer expectation, I should feel myself bound to endeavour to render it not injurious to you by any source which might be in my power.
I am with esteem   Sir   Your Obed servant
A Hamilton
N Hubbard Esq
